Exhibit 10.52

NEW YORK STOCK EXCHANGE, INC.

ICP AWARD DEFERRAL PLAN

Amended and Restated

Effective as of January 1, 2005

(Reflecting Amendments Adopted through December 31, 2008)



--------------------------------------------------------------------------------

NEW YORK STOCK EXCHANGE, INC.

ICP AWARD DEFERRAL PLAN

 

1. PURPOSE

The purpose of the New York Stock Exchange, Inc. ICP Award Deferral Plan (the
“Plan”) is to provide Senior Officers of the New York Stock Exchange, Inc. an
opportunity to defer receipt of their awards under the Incentive Compensation
Plan adopted by the New York Stock Exchange, Inc. in accordance with the terms
and conditions set forth herein. The Plan was amended effective January 1, 2007,
to permanently suspend all future deferrals of incentive compensation under the
Plan. As a result, no Participant was permitted to make a deferral of incentive
compensation under the Plan on or after January 1, 2007. In addition, effective
January 1, 2007, the Plan was closed to new participants, and no individual was
eligible to commence participation in the Plan after such date. Subject to the
foregoing suspension of future deferrals, the Plan shall continue to remain in
effect and shall be administered in accordance with its terms. The Plan is now
amended and restated effective as of January 1, 2005 (the “Restatement Date”),
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). This document reflects amendments adopted through December 31,
2008.

The benefits of any Participant who incurred a Termination of Employment, as
defined herein, prior to January 1, 2005, or the surviving beneficiary of any
deceased Participant who died prior to January 1, 2005, shall be governed under
the terms of the Plan in existence at the time of the Participant’s Termination
of Employment (including as a result of death), except as otherwise specifically
provided in the Plan. Notwithstanding the foregoing, the form and timing of
distribution of any benefits under the Plan to any individual which commence on
or after the Restatement Date shall be determined under the provisions of this
Plan.

 

2. DEFINITIONS

(a) “Beneficiary” means the person or persons (if any) designated or deemed
designated by the Participant under the New York Stock Exchange, Inc.
Supplemental Executive Savings Plan (the “SESP”) to receive his benefits under
the SESP in the event of the Participant’s death. If a Participant is not a
participant under the SESP, the Participant’s beneficiary shall be, unless
otherwise specified by the Participant in a written election filed with the
Committee upon such form and in such manner as specified by the Committee, the
person or persons (if any) designated or deemed designated by the Participant
under the New York Stock Exchange and Subsidiary Companies Employee Savings Plan
(the “Savings Plan”) to receive his benefits under the Savings Plan in the event
of the Participant’s death. If a Participant is not a participant under the SESP
or the Savings Plan, the Participant’s beneficiary shall be, unless otherwise
specified by the Participant in a written election filed with the Committee upon
such form and in such manner as specified by the Committee, the Participant’s
estate. In the event that two (2) or more persons are the Participant’s
Beneficiary under the SESP or Savings Plan, as applicable, then each such person
shall be entitled to receive payment under this Plan in the same proportion as
the proportion of benefits such person is entitled to receive under the SESP or
Savings Plan, as applicable. Such person or persons designated under the SESP or
Savings Plan, as applicable, to receive a stated dollar amount shall be
otherwise disregarded in determining benefit allocations under this Plan among
persons who are the Participant’s Beneficiary.



--------------------------------------------------------------------------------

(b) “Board” means the Board of Directors of the NYSE, and on or after January 1,
2008, the Board of Directors of NYSE Group.

(c) “Committee” means the committee of at least two (2) individuals appointed by
the Board for purposes of administering the Plan, or any successor committee. If
a Participant serves on the Committee, such Participant shall not be authorized
to make any determinations or decisions with respect to his participation
hereunder or with respect to payment of Deferred Benefits to such Participant
hereunder.

(d) “Deferred Amounts” means the amounts deferred under Section 5 by a
Participant.

(e) “Deferred Benefits” means Deferred Amounts plus any additions to such
Deferred Amounts pursuant to Section 7 herein.

(f) “Deferred Compensation Account” means the memorandum account established by
the NYSE for a Participant on its books to which Deferred Benefits shall be
credited.

(g) “Disability” means an incapacity for which the Participant is (1) receiving,
for at least three months, disability benefits under the NYSE’s or NYSE Group’s
Long Term Disability Plan by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, (2) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, and would be eligible to receive benefits under NYSE’s or NYSE
Group’s Long Term Disability Plan if he or she participated in such plan or
(3) for which the Participant is receiving Social Security disability benefits.

(h) “Earnings” means, for any Plan Year, earnings on amounts in the Deferred
Compensation Account computed in accordance with Section 7 hereof.

(i) “Eligible Employee” means a person employed as a Senior Officer at the NYSE
and eligible to receive an ICP Award. An Eligible Employee shall continue to be
eligible to participate in the Plan until he ceases to be a Senior Officer.

(j) “Employer” means NYSE Group, Inc., NYSE, SIAC and any of such entities’
Subsidiaries.

(k) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(l) “409A Transition Calendar Year” means 2006, 2007 or 2008.

(m) “Grandfathered Account” means a Participant’s Deferred Compensation Account
which is accrued and vested as of December 31, 2004 and any Earnings thereon.



--------------------------------------------------------------------------------

(n) “ICP” means the Incentive Compensation Plan adopted by NYSE effective as of
January 1, 1984, as amended from time to time.

(o) “ICP Award” means the amount payable under the ICP to a Participant pursuant
to the terms of ICP.

(p) “Non-Grandfathered Account” means a Participant’s Deferred Compensation
Account less his Grandfathered Account, if any, and any Earnings on such net
amount.

(q) “NYSE” means the New York Stock Exchange, Inc. and any successor by merger,
consolidation, purchase or otherwise. Effective March 6, 2006, NYSE means the
New York Stock Exchange LLC and any successor by merger, consolidation, purchase
or otherwise.

(r) “NYSE Controlled Group” shall mean NYSE and any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes NYSE and any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with NYSE.

(s) “NYSE Group” means NYSE Group, Inc.

(t) “Participant” means any individual with a balance in his Deferred
Compensation Account.

(u) “Plan” means the New York Stock Exchange, Inc. ICP Award Deferral Plan.

(v) “Plan Year” means the twelve month period ending December 31, except that
the first Plan Year shall be a short Plan Year commencing on December 1, 1997
and ending December 31, 1997.

(w) “Restatement Date” means January 1, 2005.

(x) “Senior Officer” means a full-time employee who is designated as a senior
officer for purposes of the Plan by the Committee or the Board, in their sole
discretion.

(y) “Specified Employee” means a Participant who, as of the date of his
Termination of Employment, is a key employee (as defined under Code
Section 416(i)(1)(A)(i), (ii) or (iii) but determined without reference to Code
Section 416(i)(5)) of the Employer, as determined in accordance with the rules
and procedures specified by the Committee in accordance with the requirements of
Section 409A of the Code and the Treasury Regulations issued thereunder. The
status of a Participant as a Specified Employee during the Measurement Period
(defined herein) shall be determined annually on December 31st of the Plan Year
immediately preceding the Measurement Period (“Identification Date”). The
Measurement Period shall be the twelve (12) month period beginning on the
April 1st succeeding the Identification Date for which it relates and ending on
the March 31st of the following Plan Year.

(z) “Termination of Employment” means the termination of employment of an
Employee with the NYSE Controlled Group for any reason whatsoever, including but
not limited to death, Disability, retirement, resignation or involuntary
termination, provided, that, such employment termination constitutes a
“separation from service” within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the Treasury Regulations issued thereunder.



--------------------------------------------------------------------------------

3. ADMINISTRATION AND CLAIMS PROCEDURE

(a) The Plan shall be subject to, and administered in accordance with, the Rules
of Operation and Administration of the NYSE Group, Inc. and Affiliates
NonQualified Deferred Compensation Plans, the provisions of which are attached
hereto as Exhibit A.

(b) The Committee shall appoint an administrator (“Administrator”) who shall
have the authority and discretion to determine all initial claims for benefits
under the Plan by Participants or their Beneficiaries based on the Plan
documents. Within ninety (90) days after receiving a claim (or within forty-five
(45) days if the claim involves a determination of Disability (“Disability
Claim”)), the Administrator shall notify the Participant or Beneficiary of his
decision in writing, giving the reasons for the decision, if adverse to the
claimant, and the other required information specified in this Section 3(b)
below. The 90-day period may be extended for up to one hundred and eighty
(180) days (or in the case of a Disability Claim, for seventy-five (75) days or
up to a maximum of one hundred and five (105) days), if the claimant is notified
of the need for additional time, including notification of the reason for the
delay. Notification of the need for an extension shall be provided by the
Administrator to the claimant prior to the end of the initial 90-day period or
initial 45-day period in the case of a Disability Claim. If the decision is
adverse to the claimant, the Administrator shall advise the claimant of the
specific reason(s) for the denial, the Plan provisions involved, of any
additional information or material that he must provide to perfect his claim and
why, and of his right to request a review of the decision, the procedures to be
followed and the claimant’s right to bring an action under Section 502(a) of
ERISA following an adverse benefit determination.

(c) A claimant may request a review of an adverse decision by written request to
the Committee made within sixty (60) days (or within one hundred and eighty days
(180) days, if a Disability Claim) after receipt of the decision. The claimant,
or his duly authorized representative, may review pertinent documents and submit
written issues and comments. In the case of a Disability Claim, if the
Administrator is also a member of the Committee, such Administrator shall not be
permitted to review the appeal of such claim.

(d) Within sixty (60) days (or within forty-five (45) days if a Disability
Claim), after receiving a request for review, the Committee shall notify the
claimant in writing of (i) its decision; (ii) the specific reasons for the
adverse benefit determination, with references to the specific Plan provisions
upon which the denial is based; (iii) a statement that the claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of
all documents, records and other information relevant to the claim; and (iv) a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA. If the Committee determines that additional time is needed to review
the claim, the initial 60-day period (or initial 45-day period in the case of a
Disability Claim) may be extended by 60 days from the end of the initial 60-day
period or, in the case of a Disability Claim, by 45 days from the end of the
initial 45-day period. The extension notice will indicate the special
circumstances requiring the extension and will indicate the date by which the
Committee expects to make a determination upon review.



--------------------------------------------------------------------------------

(e) The Committee may at any time alter the claims procedure set forth above, so
long as the revised claims procedure complies with Section 503 of ERISA, and the
regulations issued thereunder (“ERISA Claims Procedure Rules”). For the
avoidance of doubt, the provisions of the ERISA Claims Procedure Rules are
incorporated herein by reference.

(f) The Administrator and the Committee shall have the full power and authority
to interpret, construe and administer this Plan in their sole discretion based
on the provisions of the Plan documents and to decide any questions and settle
all controversies that may arise in connection with the Plan. Interpretations
and constructions of the Plan made by the Administrator and the Committee and
actions taken thereunder, made in their sole discretion, including any valuation
of the Accounts, any determination under this Section 3, or the amount of the
payment to be made hereunder, shall be based on the Plan documents and shall be
final, binding and conclusive on all persons for all persons. Neither the
Administrator nor any member of the Committee (or any designee of the Committee)
shall be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan. To the extent that a form
prescribed by the Committee (or its designee) to be used in the operation and
administration of the Plan does not conflict with the terms and provisions of
the Plan document, such form shall be evidence of (i) the Committee’s
interpretation, construction and administration of this Plan and (ii) decisions
or rules made by the Committee (or its designee) pursuant to the authority
granted to the Committee under the Plan.

(g) The Committee shall have the authority to adopt, alter or repeal such
administrative rules, guidelines and practices governing the Plan and perform
all acts as it shall from time to time deem advisable; to construe and interpret
the terms and provisions of the Plan; and to otherwise supervise the
administration of the Plan. The Committee, in its discretion, may delegate its
authority hereunder to one or more Employees of the Employer for purposes of
handling the day-to-day administration of the Plan.

 

4. CLOSURE OF PLAN TO NEW PARTICIPANTS

Notwithstanding anything in the Plan to the contrary, no Eligible Employee shall
become a new Participant in the Plan on or after January 1, 2007.

 

5. ELECTION TO DEFER

An Eligible Employee may elect in writing on a form prescribed by the Committee
to defer receipt of all or a specified portion of his ICP Award with respect to
the calendar year in which the Plan Year ends. The election to defer an ICP
Award must be made at such time as the Committee shall prescribe but, except as
provided below, in no event later than the last day of the Plan Year prior to
the Plan Year coinciding with the calendar year to which an ICP Award relates.
When an employee becomes an Eligible Employee during a Plan Year, he may elect
to become a Participant with respect to such Plan Year prior to the earlier of
(i) the last day of the Plan Year coinciding with the calendar year to which an
ICP Award relates or (ii) the end of the thirty (30) day period following the
date he becomes an Eligible Employee, by making an election, in writing, on a
form prescribed by the Committee. When an employee becomes an Eligible Employee
during a Plan Year and after March 15, 2005, any such election shall apply with
respect to an ICP Award for services to be performed subsequent to the date of
the election,



--------------------------------------------------------------------------------

and such election will be deemed to apply to compensation paid for services
performed subsequent to the election if the election applies to the portion of
the ICP Award equal to the total amount of the ICP Award for the calendar year
multiplied by the ratio of the number of days remaining in the calendar year
after the election over the total number of days in the calendar year. A
Participant must make a separate election with respect to each Plan Year in
which he participates in the ICP. Each election to defer for each Plan Year of
participation shall be irrevocable. Notwithstanding any provision in this Plan
to the contrary, no Participant shall be permitted to make an election to defer
incentive compensation under the Plan with respect to any Plan Year beginning on
or after January 1, 2007.

 

6. ESTABLISHMENT OF DEFERRED COMPENSATION ACCOUNT

At the time the Participant’s initial ICP Award would have been payable if not
for the Participant’s election to defer, the NYSE shall establish a Deferred
Compensation Account for such Participant. The Deferred Amount shall be credited
to the Participant’s Deferred Compensation Account as of the day on which an ICP
Award would have otherwise been paid to the Participant.

 

7. ADDITIONS TO DEFERRED AMOUNTS

(a) The Committee may designate alternatives for the measuring of Earnings on a
Participant’s Deferred Compensation Account from time to time. The Committee may
designate additional measuring alternatives, withdraw measuring alternatives, or
change the designation of measuring alternatives as of the beginning of any
calendar month or at such other times as it may determine, in its sole
discretion. One alternative shall be based on an interest type factor, which
alternative shall be the default alternative if a Participant fails to timely
elect another alternative. The Committee shall credit the balance in the
Participant’s Deferred Compensation Account as of the last business day of each
calendar month, or such other dates as are selected by the Committee in its sole
discretion, with Earnings (including gains or losses, whether or not realized,
in the value of the measuring alternative) from the last day of the prior
calendar month at a rate equal to the performance of the measuring alternatives
selected by the Participant (in accordance with Section 7(b) below) for the
calendar month (or such other applicable period) to which such selection
relates. The crediting of an Earnings factor shall occur so long as there is a
balance in the Participant’s Deferred Compensation Account.

(b) Immediately prior to the initial crediting of a Deferred Amount to a
Participant’s Deferred Compensation Account, a Participant shall select in
writing on a form prescribed by the Committee from among the measuring
alternatives available under the Plan for the measuring of Earnings on such
Participant’s Deferred Compensation Account. A Participant may change the
selection of his measuring alternatives for the measuring of Earnings on future
amounts credited to his Deferred Compensation Account as of the beginning of the
following calendar month (or at such other times as prescribed by the Committee,
in its sole discretion), subject to such notice and other administrative
procedures as established by the Committee. A Participant may transfer funds
“invested” for measurement purposes in accordance with the Participant’s elected
measuring alternatives to differing measuring alternatives as of the beginning
of the following calendar month (or at such other times as prescribed by the
Committee, in its sole discretion), subject to such notice and other
administrative procedures as established by the Committee.



--------------------------------------------------------------------------------

(c) The Committee may, in its sole discretion, establish rules and procedures
for the crediting of Earnings factors and the election of measuring alternatives
pursuant to this Section 7, including requiring that a Participant’s elections
be identical to all or some of his similar-type elections with respect to the
benefits under any other employee benefit plans maintained by the NYSE in which
the Participant also participates. Any such rules and procedures, which shall
apply shall be attached to the Plan as Exhibit B.

 

8. PAYMENT OF DEFERRED BENEFITS

(a) Except as otherwise provided in Section 8(c) below, a Participant’s Deferred
Benefits shall be paid to the Participant (or, in the event of the Participant’s
death, the Participant’s Beneficiary), in a lump sum as soon as practicable
after the Participant incurs a Termination of Employment in connection with a
Grandfathered Account, or on the first day of the month coincident with or next
following the date the Participant incurs a Termination of Employment in
connection with a Non-Grandfathered Account.

(b) Upon a Participant’s election to defer a particular ICP Award hereunder, the
Participant may designate a Beneficiary for purposes of this Section 8.

(c)    (A) Upon a Participant’s election to defer a particular ICP Award, he may
make an election regarding the Distribution Form in which to receive his
Deferred Benefits paid to him (or, in the event of the Participant’s death, the
Participant’s Beneficiary) and the Distribution Time upon which to commence
payment of Deferred Benefits under the Plan. A Participant may make the
foregoing elections on a form prescribed by and filed with the Committee. A
Participant may change his existing elections with respect to his Grandfathered
Account (other than a change regarding a Selected Date of Distribution), on a
form prescribed by and filed with the Committee, at any time at least one
(1) year prior to his Termination of Employment (other than due to the
Participant’s death).

(B) Notwithstanding Section 8(c)(A) above, each Senior Officer who is (i) an
Eligible Employee on June 1, 1999 or (ii) is designated as an Eligible Employee
after June 1, 1999, shall be entitled to make or, with respect to his
Grandfathered Account, change his election regarding the Distribution Form and
Distribution Time (other than changing an existing election of a Selected Date
of Distribution with respect to Deferred Benefits credited to the Participant’s
Account), provided that such election is made and filed with the Committee by
the end of the thirty (30) day period commencing on the date the Senior Officer
first becomes an Eligible Employee.

(C) Effective as of the Restatement Date, a Participant may make an election or
change his existing election (other than a change regarding a Selected Date of
Distribution), with respect to his Non-Grandfathered Account on a form
prescribed by and filed with the Committee, at any time prior to his Termination
of Employment (other than due to the Participant’s death) and on or prior to
December 31, 2008. A Participant will not be permitted to make or revise a
payment election with respect to his Non-Grandfathered Account after
December 31, 2008. An election or a change to an existing election with respect
to a Participant’s Non-Grandfathered Account made in a 409A



--------------------------------------------------------------------------------

Transition Calendar Year may only apply to amounts that would not otherwise be
payable in that 409A Transition Calendar Year and may not cause an amount to be
paid in that 409A Transition Calendar Year that would not otherwise be paid in
that 409A Transition Calendar Year. Notwithstanding the foregoing, in the event
a Participant is a Specified Employee, his Non-Grandfathered Account shall
commence to be paid on the later of the date such Account would otherwise be
paid under this paragraph (C) or the date 6 months following the date of such
Participant’s Termination of Employment unless the termination is due to
Disability or death, and the first payment shall include any payments that would
have been made during such six-month period if the Participant were not a
Specified Employee.

(d) Notwithstanding any other provision to the contrary, the Committee may
require, in its sole discretion, that (i) a Participant’s elections with respect
to the distribution of all of his Deferred Benefits be identical and (ii) a
Participant’s elections with respect to the distribution of his Deferred
Benefits be identical to all or some of his elections with respect to the
distribution of benefits under any other employee benefit plans maintained by
the NYSE in which the Participant also participates.

(e) Allocation of Earnings on distributions of amounts attributable to different
ICP Awards shall be made in accordance with the rules established by the
Committee.

(f) For purposes of this Section, “Distribution Time” means, in the case of a
Grandfathered Account, as soon as administratively feasible following, and in
the case of a Non-Grandfathered Account, the first day of the month coincident
with or next following, one of the following dates: (i) the Participant’s
Termination of Employment, (ii) the January 1 next following the Participant’s
Termination of Employment, or (iii) the Participant’s Selected Date of
Distribution.

(g) For purposes of this Section, “Distribution Form” means one of the following
forms of distribution of Deferred Benefits available under the Plan: (i) a lump
sum; or (ii) in a fixed number of monthly installments, over a period of up to
twenty (20) years (in whole years), provided such period does not exceed the
life expectancy of the Beneficiary. In the case of a Non-Grandfathered Account,
monthly installments under a distribution form shall be payable on the first day
of each month, starting at the Distribution Time, until all of the installments
in the Distribution Form elected by the Participant have been paid, and each
installment shall equal the balance of the Participant’s Non-Grandfathered
Account immediately prior to the date of distribution, divided by the number of
unpaid installments.

(h) For purposes of this Section, “Selected Date of Distribution” means a date
elected by the Participant which is not earlier than two (2) years following the
end of the Plan Year to which such Deferred Benefit relates and no later than
the January 1 following his Termination of Employment. In the event that a
Participant incurs a Termination of Employment prior to his Selected Date of
Distribution, such Deferred Benefits credited to his Deferred Compensation
Account shall be paid to him as soon as administratively feasible following the
Participant’s Termination of Employment in the case of a Grandfathered Account,
and on the first day of the month coincident with or next following such
Termination of Employment in the case of a Non-Grandfathered Account.
Notwithstanding Sections 8(c)(A) or 8(c)(B) above, a Participant’s election to
defer an ICP Award to a Selected Date of Distribution shall be irrevocable and
must be made on a form prescribed by and filed with the Committee.



--------------------------------------------------------------------------------

(i) Notwithstanding any provision of the Plan to be contrary, any payment from
the Plan to a trust or estate which is the Beneficiary of a Participant shall be
made as soon as administratively feasible following the Participant’s death in a
lump sum regardless of the Participant’s election in the case of a Grandfathered
Account, and on the first day of the month coincident with or next following
such Termination of Employment in the case of a Non-Grandfathered Account.

 

9. VESTING

A Participant shall be fully vested in his Deferred Compensation Account and
such amounts shall be nonforfeitable at all times.

 

10. NON-TRANSFERABILITY OF INTERESTS

A Participant’s rights and interests in his Deferred Benefits may not be
anticipated, assigned, pledged, transferred, levied upon or otherwise encumbered
except in the event of the death of the Participant, and then, only by will or
the laws of descent and distribution; provided, however that the foregoing shall
not limit the Participant from designating a Beneficiary in accordance with the
terms of the Plan. Any attempt to anticipate, assign, pledge, transfer, levy or
otherwise encumber, except as set forth above upon death of the Participant,
shall be null and void.

 

11. AMENDMENT, SUSPENSION AND TERMINATION

The Board (or a duly authorized committee thereof), or a person designated by
the Board may, in his or its sole and absolute discretion, amend this Plan or
any component plan thereof from time to time and at any time in such manner as
he or it deems appropriate or desirable, and the Board (or a duly authorized
committee thereof) or a person designated by the Board may, in its sole and
absolute discretion, suspend or terminate the Plan or any portion thereof for
any reason or no reason from time to time and at any time in such manner as it
deems appropriate or desirable. No amendment, suspension and termination shall
alter or impair the vested amounts in the Participant’s Deferred Compensation
Account without the consent of the Participant (or Beneficiary, if the
Participant has died) affected thereby, as of the effective date of such
amendment, suspension or termination. The Board (or a duly authorized committee
thereof) or the Committee may, in its sole discretion, terminate the Plan as it
applies to any Participant at any time. Upon termination of the Plan,
distributions may be made in accordance with the provisions of the Plan as if no
such termination had occurred. Any distributions at any other time or in any
other form following termination of the Plan shall be permitted only to the
extent permissible under Section 409A of the Code and Treasury regulations and
other applicable guidance issued under Section 409A.

 

12. UNFUNDED OBLIGATION; CONSTRUCTION OF THE PLAN

This Plan is “unfunded” and all Deferred Benefits payable hereunder shall be
paid by NYSE out of its general assets. All Deferred Benefits shall be subject
to the claims of the



--------------------------------------------------------------------------------

NYSE’s creditors. NYSE may, in its sole discretion, create a “rabbi trust” to
pay benefits hereunder. A Participant shall be treated as a general, unsecured
creditor of NYSE to the extent he acquires a right to receive payments under the
Plan. Participants and their Beneficiaries shall not have any interest in any
specific asset of NYSE as a result of this Plan. Nothing contained in the Plan
and no action taken pursuant to the provisions of the Plan shall create or be
construed to create a trust of any kind or a fiduciary relationship amongst
NYSE, the Committee, and the Participants, their Beneficiaries or any other
person. Any funds which may be invested to fund the benefits under the Plan
shall continue for all purposes to be part of the general assets of the NYSE and
no person other than the NYSE shall by virtue of the provisions of this Plan
have any interest in such funds. The NYSE shall have no obligation to invest
funds to match the Earnings measuring alternatives selected by a Participant
pursuant to Section 7 hereof.

 

13. NO RIGHT TO EMPLOYMENT OR OTHER BENEFITS

Nothing contained herein shall be construed as conferring upon any Participant
the right to continue in the employ of the NYSE or NYSE Group as a Senior
Officer or in any other capacity or to interfere with the right of the NYSE or
NYSE Group to discharge him at any time for any reason whatsoever. Any
compensation deferred and any benefits paid under the Plan shall not be included
in creditable compensation in computing benefits under any employee benefit plan
of the NYSE except to the extent expressly provided for therein.

 

14. SECURITIES LAW EXEMPTION

The Committee may impose such rules designed to facilitate compliance with the
securities laws. To the extent required by applicable law, this Plan is intended
to comply with, and shall be subject to the limitations of Rule 701 under the
Securities Act of 1933 and/or the exemption from registration set forth in
Section 4(2) of the Securities Act of 1933. The Committee shall have the
authority to suspend the Plan and take any action necessary, including revoking
Participants’ elections to participate under Section 4 above, prospectively
and/or retroactively, to ensure that the Plan complies with federal and state
securities laws, including to the extent applicable, the limitations of
Section 4(2) and Rule 701 under the Securities Act of 1933 and/or Section 4(2)
of the Securities Act of 1933.

 

15. SEVERABILITY

In case any provision of the Plan shall be illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining parts hereof, but
the Plan shall be construed and enforced as if such illegal and invalid
provision never existed.

 

16. WITHHOLDING

All payments under this Plan shall be subject to the withholding of such amounts
relating to federal, state or local taxes as the NYSE or NYSE Group may
reasonably determine it should withhold based on applicable law or regulations.
Deferred Amounts shall be subject to payroll taxes as required by applicable
law.



--------------------------------------------------------------------------------

17. ASSIGNMENT

The Plan shall be binding upon and inure to the benefit of the NYSE, its
successors and assigns and the Participants and their Beneficiaries, heirs,
executors, administrators and legal representatives. In the event that the NYSE
sells or transfers all or substantially all of the assets of its business or all
or substantially all of the assets of a division and, in either event, the
acquiror of such assets assumes the obligations hereunder with regard to a
Participant, the NYSE shall be released from any liability imposed herein and
shall have no obligation to pay or provide any benefits payable hereunder with
regard to such Participant.

 

18. GOVERNING LAW

To the extent legally required, Parts 1 and 5 of Title I of ERISA shall govern
the Plan, and, if any provision hereof is in violation of any applicable
requirement of the Code or ERISA, the Board (or a duly authorized Committee
thereof) or a person designated by the Board, reserves the right to
retroactively amend the Plan to comply therewith. To the extent not governed by
Parts 1 and 5 of Title I of ERISA, the Plan shall be governed by the laws of the
State of New York, without regard to conflict of law provisions.

 

19. NON-EXCLUSIVITY

The adoption of the Plan by the NYSE or NYSE Group shall not be construed as
creating any limitations on the power of the NYSE or NYSE Group to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.

 

20. GENDER AND NUMBER

Wherever used in the Plan, the masculine shall be deemed to include the feminine
and the singular shall be deemed to include the plural, unless the context
clearly indicates otherwise.

 

21. HEADINGS AND CAPTIONS

The headings and captions herein are provided for reference and convenience
only. They shall not be considered part of the Plan and shall not be employed in
the construction of the Plan.

 

22. EFFECTIVE DATE

This amendment and restatement of the Plan shall be effective as of January 1,
2005. This amendment and restatement of the Plan reflects amendments to the Plan
adopted through December 31, 2008.

 

23. ENTIRE AGREEMENT

This Plan, along with the Participants’ elections hereunder, constitutes the
entire agreement between the NYSE and NYSE Group and the Participants pertaining
to the subject matter herein and supersedes any other plan or agreement, whether
written or oral, pertaining to the subject matter herein. No agreements or
representations, other than as set forth herein, have been made by the NYSE or
NYSE Group with respect to the subject matter herein.



--------------------------------------------------------------------------------

24 SECTION 409A OF THE CODE

(a) Although the Employer makes no guarantee with respect to the tax treatment
of payments hereunder, the Plan is intended to comply with the requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent. Accordingly, the Committee is authorized to amend
the provisions of the Plan at any time and in any manner without the consent of
Participants solely to comply with the requirements of Section 409A and to avoid
the imposition of an excise tax under Section 409A on any payment to be made
hereunder, provided that there is no reduction in the benefits provided
hereunder. Notwithstanding the foregoing, in no event whatsoever shall the
Employer be liable for any additional tax, interest or penalty that may be
imposed on a Participant by Section 409A or any damages for failing to comply
with Section 409A of the Code.

(b) This Plan constitutes two separate “plans” within the meaning of Treasury
Regulations Section 1.409A-6(a)(4)(vii). One such plan consists of all
Grandfathered Accounts hereunder. The Grandfathered Accounts are intended to be
grandfathered from the application of Section 409A of the Code. The other such
plan consists of all Non-Grandfathered Accounts hereunder. The Non-Grandfathered
Accounts are intended to be subject to Section 409A of the Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the NYSE Group, Inc. has caused this Plan to be executed
this 22nd day of December, 2008.

 

NYSE GROUP, INC.

By:

  Leroy M. Whitaker, Senior Vice-President



--------------------------------------------------------------------------------

EXHIBIT A

RULES OF OPERATION AND ADMINISTRATION OF THE

NYSE GROUP, INC. AND AFFILIATES

NONQUALIFIED DEFERRED COMPENSATION PLANS

(As Amended and Restated Effective December 10, 2008)

 

1. Plans Covered by the Rules.

The term “Subject Plan” as used herein shall refer to the nonqualified deferred
compensation plans sponsored by the NYSE Group, Inc. and its affiliates, listed
on Exhibit 1 attached hereto.

Any reference to a “Subject Plan” herein shall be deemed to include, unless the
context clearly requires otherwise, any related contract or similar agreement,
and any other documents or instruments comprising a part of such plan. The term
“Rules” refers to the Rules of Operation and Administration as set forth herein
and as may be amended from time to time as provided herein.

These Rules shall not apply to any plan or program that is not specifically
listed in Exhibit 1.

 

2. NonQualified Plans Committee.

 

  (A) Designation of Committee Members.

Subject to the provisions of sections 4 and 5 hereof, the authority to control
and manage the operation and administration of the Subject Plans, including the
control and management of the assets accumulated to pay benefits under the
Subject Plans, shall be vested jointly in a committee of three or more
individuals. Such committee shall be known as the “NonQualified Plans Committee
of NYSE Group, Inc. and Affiliates” (“Committee”). Each member of the Committee
shall be designated by the Board of Directors of NYSE Group, Inc. (“Board”) to a
one year term, and shall serve until the earliest of his death, incapacity,
resignation, termination of employment, removal, or expiration of one year from
the date of his appointment as a Committee member by the Board; provided,
however, that such term shall continue beyond one year until the appointment by
the Board of a successor to the Committee member. The term of any member of the
Committee may be renewed from time to time without limitation as to the number
of renewals. Any member of the Committee may resign upon not less than fourteen
(14) days advance written notice to the Board (which notice shall specify the
date on which such resignation shall take effect), provided that the Board may,
within its sole and absolute discretion, waive all or any portion of such
advance notice period. The Board also may, within its sole and absolute
discretion, remove any member of the Committee at any time with or without
cause. The Chairman of the Board may appoint a Committee member(s) to serve in
such capacity until the next meeting of the Board following such appointment(s),
where the Chairman of the Board deems such appointment(s) necessary or
appropriate. The Board may at any time appoint a Committee member(s) on a
temporary or interim basis (i.e., to serve for a period less than one year),
where the Board deems such an appointment(s) necessary or appropriate.



--------------------------------------------------------------------------------

(B)   (1)      Chairman.

The members of the Committee shall appoint one of its members to act as
Chairman. Such Chairman shall have the power to call, and establish an agenda
for, and shall preside at, meetings of the Committee. The Chairman will also be
responsible for the scheduling of meetings. A meeting of the Committee may
additionally be called by a request to the Chairman by any two Committee
members. When such request is made, the Chairman promptly will schedule and
convene such meeting. Any Committee member may include an item or items on the
meeting agenda by making a request to the Chairman in advance of the
distribution of such agenda that such item or items be included.

 

  (2) Chairman of the Meeting.

In the absence of the appointment of a Chairman (or in the absence of such
Chairman from a meeting), the members of the Committee then present shall choose
one of its members then present to preside over that meeting as Chairman of the
meeting.

 

  (3) Secretary.

The Committee shall appoint a Secretary who shall maintain the records of the
Committee and perform such other duties as may be allocated to him in writing by
the Committee. The Secretary may, but need not, be a member of the Committee.
The Secretary shall have the authority to certify the minutes and resolutions of
the Committee, and all persons dealing with the Committee shall be fully
protected in acting in reliance thereon.

The Secretary will be responsible for the preparation of proposed agendas for
meetings. The Secretary will furnish a copy of all proposed agendas to the
Chairman and obtain the Chairman’s approval of the agenda prior to distribution
to the Committee members. When practicable, a copy of such agendas shall be
distributed by the Secretary to each Committee member in advance of the meeting
and shall serve as notice therefor.

 

  (4) Secretary of the Meeting.

The Chairman of the meeting may appoint a secretary of the meeting for the
purpose of taking the minutes thereof. Such person may, but need not, be the
Secretary of the Committee or a member of the Committee.

 

  (C) Reliance on Written Instruments.

To the extent permitted by applicable law, the Committee may act upon any
written instrument, certificate, or paper believed to be genuine and to be
signed or presented by a duly authorized person or persons, and may accept the
same as conclusive evidence of the truth and accuracy of the statements therein
contained.



--------------------------------------------------------------------------------

  (D) Execution of Documents.

The Committee may designate any of its members to execute and deliver on its
behalf documents and instruments of such types and bearing on such matters as
may be specified by the Committee, and any such document or instrument may be
accepted and relied upon as the act of the Committee. Any such designation shall
be in writing (or in exigent circumstances, conveyed orally and set forth in a
written designation as soon as practicable thereafter) and shall specify the
Committee member or members so designated, the documents and instruments that
said member(s) may execute and delivery and all other terms of the designation.

 

3. Investment Powers of the Committee and Designation of Trustees or Custodians,
Investment Managers and Insurance Carriers.

 

  (A) Designation of Trustee or Custodian.

The Committee shall have the power to appoint trustees, custodians or insurance
carriers to hold (and, at the direction of the Committee, manage) the assets
accumulated to pay benefits under any Subject Plan, subject to a written
agreement between the Committee and such trustees, custodians or insurance
carriers setting forth the rights, responsibilities and obligations of each
party.

 

  (B) Investment Powers of the Committee and Designation of Investment Manager
and Investment Funds.

The Committee may appoint one or more investment managers to manage (including
the power to acquire and dispose of) all or a portion of the assets accumulated
to pay benefits under any Subject Plan. The Committee may also designate funds
maintained or established by a bank, trust company, insurance company, mutual
fund or investment company to include as investment alternatives from among
which participants and their beneficiaries may elect to invest their notional
accounts under a Subject Plan.

 

  (C) Manner of Designation.

The designations and appointments authorized under this section 3 shall be upon
such terms and conditions as the Committee may determine, provided that, the
Committee shall not enter into any agreement under this section 3 which does not
provide for the termination thereof by the Committee upon reasonably short
notice under the circumstances to the other party or parties to the agreement.

 

  (D) Monitoring of Investment Funds.

The Committee (or its authorized representative) shall meet from time to time
with any representatives of funds maintained or established by a bank, trust
company, insurance company, mutual fund or investment company that have been
designated as investment alternatives from among which participants and their
beneficiaries may elect to invest their notional accounts under the respective
Subject Plan for the purpose of reviewing the activities of the fund and
monitoring its investment performance.



--------------------------------------------------------------------------------

4. Amendment of Plans and Compliance with Applicable Law.

The Committee shall have the power to adopt amendments to a Subject Plan that do
not increase costs of the NYSE Group, Inc. and its affiliates by more than a de
minimis amount and do not materially modify the liabilities, responsibilities,
duties or authorities of the Committee or its members or of the Board or its
members. The Committee shall have the power to recommend to the Board for its
consideration any other amendment to a Subject Plan.

 

5. Reports of the Committee.

The Committee shall report at least annually, to the Board or a specified
committee of the Board on the performance of its responsibilities with respect
to the Subject Plans (including, without limitation, reports on the overall
performance of any trustee, bank, investment manager, insurance carrier or other
persons to whom any of the Committee’s powers and responsibilities may have been
delegated pursuant to the Rules).

 

6. Power to Construe and Make Determinations.

Except as may otherwise be provided herein, the Subject Plans shall be
administered and operated by the Committee (or any committee, person or entity
duly authorized by the Committee). The Committee (or, where authorized, such
other committee, person or entity) shall have complete authority, in its sole
and absolute discretion, to construe or interpret the terms of the Subject Plans
and any related documents or underlying policies (other than the Rules) and make
findings of fact or law in connection with the construction, interpretation or
administration of the Subject Plans. However, no member of the Committee shall
participate in a determination of the Committee that directly affects his or her
benefit under the Subject Plans. Such authority shall include, without
limitation, the authority to decide the eligibility for and the amount of
benefits due under each respective Subject Plan to participants or their
beneficiaries thereunder. All such decisions and findings of fact or law shall
be final and binding upon all parties affected thereby.

 

7. Claims Procedure.

The Committee shall adjudicate a claim in accordance with the claims procedures
of the Subject Plan; provided, however, that, in the absence of a claim
procedure, the Committee shall have the power to establish a claims procedure
appropriate to such Subject Plan.

 

8. Amendment of Rules.

The Board shall retain the sole and exclusive authority to amend the Rules;
provided, however, that the Board shall provide the members of the Committee
with at least fourteen (14) days advance written notice of the effective date of
any amendment which increases the liabilities, responsibilities, duties or
authorities of the Committee or its members, provided that the Committee members
may waive all or any portion of such advance notice period.



--------------------------------------------------------------------------------

9. Indemnification.

NYSE Group, Inc. shall indemnify and hold the members of the Committee harmless
against liability incurred in the administration of the Subject Plans, except in
the case of the gross negligence or willful misconduct of any Committee member.



--------------------------------------------------------------------------------

Exhibit 1

 

Name of Plan

  

Status as of January 1, 2009

New York Stock Exchange, Inc.

ICP Award Deferral Plan

   Frozen

New York Stock Exchange, Inc.

Long Term Incentive Deferral Plan

   Frozen

New York Stock Exchange, Inc.

Capital Accumulation Plan

   Frozen

New York Stock Exchange, Inc.

Supplemental Executive Retirement Plan1

   Frozen

New York Stock Exchange, Inc.

Supplemental Executive Savings Plan2

   Active

Securities Industry Automation Corporation

Supplemental Executive Retirement Plan

   Frozen

Securities Industry Automation Corporation

Supplemental Executive Savings Plan

   Frozen

Securities Industry Automation Corporation

Supplemental Incentive Plan

   Frozen

American Stock Exchange LLC

Supplemental Executive Retirement Plan

   Frozen

American Stock Exchange Inc. Supplementary

Retirement and Savings Plan

   Frozen

American Stock Exchange Inc. Supplementary

Retirement and Savings Plan – A

   Frozen

 

1

The Securities Industry Automation Corporation Supplemental Executive Retirement
Plan was merged into the New York Stock Exchange, Inc. Supplemental Executive
Retirement Plan effective April 1, 2008. The three American Stock Exchange plans
listed above were merged into the New York Stock Exchange, Inc. Supplemental
Executive Retirement effective January 1, 2009.

2

The Securities Industry Automation Corporation Supplemental Executive Savings
Plan was merged into the New York Stock Exchange, Inc. Supplemental Executive
Savings Plan effective January 1, 2008.



--------------------------------------------------------------------------------

EXHIBIT B

RULES AND PROCEDURES FOR THE CREDITING OF EARNINGS FACTORS AND

THE ELECTION OF MEASURING ALTERNATIVES FOR GRANDFATHERED

ACCOUNTS UNDER THE PLAN

Any change to an investment measure under or addition of an existing investment
measure with respect to a Grandfathered Account under the Plan must qualify as a
predetermined actual investment or, for any given taxable year, must reflect a
reasonable rate of interest, as defined below. In order to meet such
requirement, the income credited to a Participant’s Grandfathered Account under
the Plan must reflect a rate of return that does not exceed either:

 

  •  

the rate of return on a predetermined actual investment (as determined in
accordance with paragraph (1) below) or,

 

  •  

if the income does not reflect the rate of return on a predetermined actual
investment (as so determined), a reasonable rate of interest (as determined in
accordance with paragraph (2) below).

 

(1) Rate of Return on a Predetermined Actual Investment

The rate of return on a predetermined actual investment for any period means the
rate of total return (including increases or decreases in fair market value)
that would apply if the account balance were, during the applicable period,
actually invested in one or more investments that are identified in accordance
with the Plan before the beginning of the period.

 

  •  

Examples of actual investments for this purpose are the investment alternatives
available under the NYSE Group, Inc. Savings Plan and an investment identified
by reference to any stock index with respect to which there are positions traded
on a national securities exchange.

A rate of return will not be treated as the rate of return on a predetermined
actual investment within the meaning of this paragraph (1) if the rate of return
(to any extent or under any conditions) is based on the greater of the rate of
return of two or more actual investments, is based on the greater of the rate of
return on an actual investment and a rate of interest (whether or not the rate
of interest would otherwise be reasonable under paragraph (2) below), or is
based on the rate of return on an actual investment that is not predetermined.

 

  •  

For example, if the Plan bases the rate of return on the greater of the rate of
return on a predetermined actual investment and a 0 percent interest rate (i.e.,
without regard to decreases in the value of that investment), the Plan is using
a rate of return that is not a rate of return on a predetermined actual
investment within the meaning of this paragraph (1).

A rate of return will not be treated as predetermined unless it is designated
and communicated to Plan participants before the beginning of the period to
which it applies.



--------------------------------------------------------------------------------

(2) Rules relating to reasonable interest rates.

(a) In general. If income for a period is credited to an account balance plan on
a basis other than the rate of return on a predetermined actual investment (as
determined in accordance with paragraph (1) of this section), then, except as
otherwise provided in this paragraph (2), the determination of whether the
income for the period is based on a reasonable rate of interest will be made at
the time the amount deferred is required to be taken into account and annually
thereafter.

(b) Fixed rates permitted. If, with respect to an amount deferred for a period,
the Plan provides for a fixed rate of interest to be credited, and the rate is
to be reset under the Plan at a specified future date that is not later than the
end of the fifth calendar year that begins after the beginning of the period,
the rate is reasonable at the beginning of the period, and the rate is not
changed before the reset date, then the rate will be treated as reasonable in
all future periods before the reset date.